EXHIBIT 10.18

 

AMENDMENT

TO DPSP/START PLAN

 

Morgan Stanley & Co. Incorporated hereby amends the Morgan Stanley DPSP/START
Plan, as amended (the “DPSP/START Plan”), effective October 1, 2002, as follows:

 

1. Section 2 of the DPSP/START Plan shall be amended by inserting the following
new definitions in the appropriate places based on alphabetical ordering:

 

““Release” means any termination of a Participant’s employment which is
initiated by the Participating Company employing the Participant by reason of
its decision to close permanently a branch office or other facility, or to
reduce permanently the number of employees which it employs due to a substantial
change in economic conditions.”

 

““Testing Compensation” means the total compensation actually paid to an
Eligible Employee for a Plan Year by the Affiliated Group member that employs
the Eligible Employee, as reported on the Internal Revenue Service Form W-2 (or
its equivalent) issued with respect to the Eligible Employee, plus any elective
deferrals or contributions made with respect to the Eligible Employee as
described in Code section 415(c)(3)(D), including elective deferrals or
contributions under Code section 401(k), 125 or 132(f)(4), provided that, to the
extent applicable, the annual compensation of an Eligible Employee taken into
account shall not exceed the $200,000 compensation limit under Code section 401
(a) (17), as adjusted for cost-of-living increases in accordance with Code
section 401(a) (17) (B).”

 

““Total and Permanent Disability” (or “Totally and Permanently Disabled”) means
that, due to a medically determinable physical or mental impairment which is
reasonably expected to last for a continuous period of not less than 12 months
or to result in death, a Participant is unable to perform his or her regularly
assigned job or another job for which the Participant will be paid Earnings
approximately equivalent to the Earnings paid with respect to such regularly
assigned job. The Committee shall determine whether a person ceased to be an
employee by reason of Total and Permanent Disability based on such person’s
eligibility to receive long-term disability benefits under a plan of his or her
employer.”

 

1



--------------------------------------------------------------------------------

2. The definition of “Entry Date” in Section 2 of the DPSP/START Plan shall be
amended by adding the following paragraph at the end thereof:

 

“For purposes of this definition, a pay date is each date on which an Employee
is scheduled to be paid regular cash compensation (including bonuses) under the
payroll system of the Participating Company that employs such Employee.”

 

3. The definition of “Excess Aggregate Contributions” in Section 2 of the
DPSP/START Plan shall be amended to read as follows:

 

““Excess Aggregate Contributions” means the aggregate amount by which the amount
of contributions made by or on behalf of Highly Compensated Employees which are
taken into account for purposes of the ACP test exceeds the maximum amount of
such contributions permitted under Code section 401(m)(2), as set forth in
Section 5(h)(i). The maximum amount of such contributions shall be determined by
hypothetically reducing the contributions made by or on behalf of Highly
Compensated Employees in order of their actual contribution ratios, as described
in Section 5(h)(i), beginning with the highest of such actual contribution
ratios. Excess Aggregate Contributions for a Plan Year shall be allocated to
Highly Compensated Employees in accordance with Code section 401(m)(6)(C), on
the basis of the largest dollar amounts of such contributions taken into account
for purposes of the ACP test for the Plan Year, beginning with the Highly
Compensated Employee with the highest such dollar amount for the Plan Year and
continuing in descending order until the total amount of the Excess Aggregate
Contributions has been allocated.”

 

4. The definition of “Excess Contributions” in Section 2 of the DPSP/START Plan
shall be amended to read as follows:

 

““Excess Contributions” means the aggregate amount by which the amount of
contributions made by or on behalf of Highly Compensated Employees which are
taken into account for purposes of the ADP test exceeds the maximum amount of
such contributions permitted under Code section 401(k)(3), as set forth in
Section 5(f)(i). The maximum amount of such contributions shall be determined by
hypothetically reducing the Contributions made by or on behalf of Highly
Compensated Employees in order of their actual deferral ratios, as described in
Section 5(f)(i), beginning with the highest of such actual deferral ratios.
Excess Contributions for a Plan Year shall be allocated to Highly Compensated
Employees in accordance with Code section 401(k)(8)(C), on the basis of the
largest dollar amounts of such contributions taken into account for purposes of
the ADP test for the Plan Year, beginning with the Highly Compensated Employee
with the highest such dollar amount for the Plan Year and continuing in
descending order until the total amount of the Excess Contributions has been
allocated.”

 

2



--------------------------------------------------------------------------------

5. The definition of “Hour of Service” in Section 4(a) of the DPSP/START Plan
shall be amended by adding the following paragraph at the end thereof:

 

“Notwithstanding the foregoing, in the case of a Part-time Employee, for
eligibility purposes, an “Hour of Service” means:

 

“(i) each hour for which an Employee is paid, or entitled to payment, for the
performance of services for a Participating Company or member of the Affiliated
Group, credited for the Plan Year in which such services were performed;

 

“(ii) each hour of a period during which no duties are performed due to holiday,
incapacity, layoff, or Authorized Absence, determined in accordance with the
following rules:

 

“(1) if the Employee is directly or indirectly paid, or entitled to payment, by
a Participating Company or member of the Affiliated Group on account of such
period of absence –

 

“(A) he or she shall be credited with Hours of Service during the entire period
of absence in accordance with paragraphs (v) and (vi) of this definition, if he
or she returns to the employ of a Participating Company or member of the
Affiliated Group at the conclusion of such period; and

 

“(B) he or she shall be credited with Hours of Service in accordance with
paragraphs (v) and (vi) of this definition up to a maximum of 501 Hours of
Service in each such period of absence, if he or she does not return to the
employ of a Participating Company or member of the Affiliated Group at the
conclusion of such period;

 

“(2) if the Employee is not paid, or entitled to payment, by a Participating
Company or member of the Affiliated Group on account of such period of absence -

 

“(A) he or she shall be credited with 40 Hours of Service for each week, or
eight Hours of Service for each week day, of the period of absence, if he or she
returns to the employ of a Participating Company or member of the Affiliated
Group at the conclusion of such period; and

 

“(B) he or she shall be credited with no Hours of Service in respect of such
period of absence, if he or she does not return to the employ of a Participating
Company or member of the Affiliated Group at the conclusion of such period;

 

“(iii) each hour during the Employee’s period of service in the Armed Forces of
the United States, credited on the basis of 40 Hours of Service for each week,
or eight Hours of Service for each week day, of such service, if the Employee
retains re-employment rights under the Military Selective Service Act (or
similar legislation) and is re-employed by a Participating Company or member of
the Affiliated Group within the period provided by such Act (or legislation);
and

 

3



--------------------------------------------------------------------------------

“(iv) each hour for which an Employee has been awarded, or is otherwise entitled
to, back pay from a Participating Company or member of the Affiliated Group,
irrespective of mitigation of damages, if he or she is not entitled to credit
for such hour under any other paragraph of this definition.

 

“(v) The number of an Employee’s Hours of Service and the Plan Year or other
computation period to which they are to be credited shall be determined in
accordance with Section 2530.200b-2 of the Rules and Regulations for Minimum
Standards for Employee Pension Benefit Plans, which Section and any successor
thereto is hereby incorporated by reference into this Plan.

 

“(vi) In the case of an Employee whose compensation is not determined on the
basis of certain amounts for each hour worked, such Employee’s Hours of Service
need not be determined from employment records, and such Employee may, in
accordance with uniform and nondiscriminatory rules adopted by the
Administrative Committee, be credited with 45 Hours of Service for each week in
which he or she would be credited with any Hours of Service under the foregoing
provisions of this definition.”

 

6. Section 5(f)(i) of the DPSP/START Plan shall be amended to read as follows:

 

“(i) Elective Deferrals hereunder shall satisfy one of the following actual
deferral percentage tests (referred to as the “ADP test”) for the Plan Year in
accordance with the provisions of Code section 401(k)(3) and the applicable
regulations thereunder:

 

“1. the actual deferral percentage for the Plan Year for the group of Eligible
Employees who are Highly Compensated Employees for the Plan Year shall not
exceed the actual deferral percentage for the prior Plan Year for the group who
were Eligible Employees and not Highly Compensated Employees for the prior Plan
Year multiplied by 1.25; or

 

“2. the actual deferral percentage for the Plan Year for the group of Eligible
Employees who are Highly Compensated Employees for the Plan Year shall not
exceed the actual deferral percentage for the prior Plan Year for the group who
were Eligible Employees and not Highly Compensated Employees for the prior Plan
Year multiplied by two; provided that the actual deferral percentage for the
Plan Year for the group of Eligible Employees who are Highly Compensated
Employees for the Plan Year does not exceed the actual deferral percentage for
the prior Plan Year for the group who were Eligible Employees and not Highly
Compensated Employees for the prior Plan Year by more than two percentage
points.

 

4



--------------------------------------------------------------------------------

“For purposes of this provision, the actual deferral percentage for a group of
Eligible Employees for a Plan Year is the average of the actual deferral ratios
of the employees in the group. An Eligible Employee’s actual deferral ratio is a
fraction with a numerator equal to the Elective Deferrals made by the Eligible
Employee for the Plan Year, plus any additional amounts provided for below in
this Section 5(f), and a denominator equal to the Eligible Employee’s Testing
Compensation for the Plan Year. The actual deferral percentage for the prior
Plan Year for the group who were Eligible Employees and not Highly Compensated
Employees for the prior Plan Year shall be determined in accordance with
applicable rules and regulations issued by the Secretary of the Treasury under
Code section 401(k).”

 

7. Section 5(h)(i) of the DPSP/START Plan shall be amended to read as follows:

 

“(i) After-Tax Adjustment Contributions hereunder shall satisfy one of the
following actual contribution percentage tests (referred to as the “ACP test”)
for the Plan Year in accordance with the provisions of Code section 401(m) and
the applicable regulations thereunder:

 

“1. the actual contribution percentage for the Plan Year for the group of
Eligible Employees who are Highly Compensated Employees for the Plan Year shall
not exceed the actual contribution percentage for the prior Plan Year for the
group who were Eligible Employees and not Highly Compensated Employees for the
prior Plan Year multiplied by 1.25; or

 

“2. the actual contribution percentage for the Plan Year for the group of
Eligible Employees who are Highly Compensated Employees for the Plan Year shall
not exceed the actual contribution percentage for the prior Plan Year for the
group who were Eligible Employees and not Highly Compensated Employees for the
prior Plan Year multiplied by two; provided that the actual contribution
percentage for the Plan Year for the group of Eligible Employees who are Highly
Compensated Employees for the Plan Year does not exceed the actual contribution
percentage for the prior Plan Year for the group who were Eligible Employees and
not Highly Compensated Employees for the prior Plan Year by more than two
percentage points.

 

“For purposes of this provision, the actual contribution percentage for a group
of Eligible Employees for a Plan Year is the average of the actual contribution
ratios of the employees in the group. An Eligible Employee’s actual contribution
ratio is a fraction with a numerator equal to the After-Tax Adjustment
Contributions made by the Eligible Employee for the Plan Year, plus any
additional amounts provided for below in this Section 5(h), and a denominator
equal to the Eligible Employee’s Testing Compensation for the Plan Year. The
actual contribution percentage for the prior Plan Year for the group who were
Eligible Employees and not Highly Compensated Employees for the prior Plan Year
shall be determined in accordance with applicable rules and regulations issued
by the Secretary of the Treasury under Code section 401(m).”

 

5



--------------------------------------------------------------------------------

8. Section 10(a)(ii) shall be amended to read as follows:

 

“(ii) Vesting in ESOP Diversification Transfers. Amounts attributable to an IIG
Participant’s ESOP Diversification Transfers shall continue to be subject to the
vesting schedule applicable to the transferred amounts under the terms of the
ESOP. Under the ESOP, IIG Participants are eligible to receive “Matching
Allocations” on the terms and conditions set forth therein, which are subject to
vesting provisions that generally mirror the provisions set forth in Supplement
E to this Plan (including the provisions providing for accelerating vesting if
an IIG Participant reaches age 65 while employed by a Participating Company or
Affiliated Group member, or if the IIG Participant terminates employment as a
result of death, Total and Permanent Disability, Retirement or Release), with
the following modifications:

 

“(1) The portion of an IIG Participant’s ESOP account attributable to Matching
Allocations with respect to Plan Years beginning on or after January 1, 2002
vests no later than provided under the following schedule:

 

Years of Service

--------------------------------------------------------------------------------

   Vested Percentage


--------------------------------------------------------------------------------

 

Less than 3

   0 %

3 or more

   100 %

 

“(2) An IIG Participant will fully vest in any cash dividends on Morgan Stanley
Stock with respect to which the IIG Participant is offered an election under
Section 5.04 of the ESOP (i.e., as to whether the dividends will be distributed
or reinvested in Morgan Stanley Stock), without regard to whether the IIG
Participant is vested in the Morgan Stanley Stock with respect to which such
dividends are paid.

 

“For purposes of this Section 10(a)(ii), a Year of Service under the ESOP has
the same meaning as that term under Section 4(a) of this Plan. The terms Total
and Permanent Disability, Retirement and Release under the ESOP have the same
meanings as those terms under Section 2 of this Plan.”

 

9. Section 13(a)(i) of the DPSP/START Plan shall be amended to read as follows:

 

“(i) Anything in the Plan to the contrary notwithstanding, distributions under
this Plan shall meet the requirements of Code section 401(a)(9) and the
regulations thereunder, including the minimum distribution incidental death
benefit requirements of Treas. Reg. section 1.401(a)(9)-2. Such requirements are
incorporated herein by reference.”

 

6



--------------------------------------------------------------------------------

10. The first clause in Section 13(b)(i) shall be deleted and replaced with the
following:

 

“For purposes of this Section 13, compensation means Testing Compensation;”

 

11. Section 3(a) in Supplement A to the DPSP/START Plan shall be amended by
replacing the words “Code sections 401(a)(4) and 410” in clause (i) with the
words “Code section 401(a)(4) or 410.”

 

12. Section 3(b) in Supplement A to the DPSP/START Plan shall be amended to read
as follows:

 

“(b) “Compensation” means the total compensation actually paid to the
Participant by the Affiliated Group member that employs such Participant, as
reported on the Internal Revenue Service Form W-2 (or its equivalent) issued
with respect to such Participant plus any elective deferrals or contributions
made with respect to a Participant as described in Code section 415(c)(3)(D),
including elective deferrals or contributions under Code section 401(k), 125 or
132(f)(4), provided that the annual compensation of a Participant taken into
account shall not exceed the $200,000 compensation limit under Code section 401
(a) (17), as adjusted for cost-in-living increases in accordance with Code
section 401 (a) (17) (B).”

 

13. Section 3(g) in Supplement A to the DPSP/START Plan shall be amended by
replacing the words “Code sections 401(a)(4) and 410” at the end of such Section
with the words “Code section 401(a)(4) or 410.”

 

* * * * * * * * *

 

IN WITNESS WHEREOF, the Corporation has caused this Amendment to be executed on
its behalf as of the 24th day of December, 2003.

 

MORGAN STANLEY & CO. INCORPORATED

By:

 

/s/ KAREN JAMESLEY

--------------------------------------------------------------------------------

 

7